El Juez Pbesidexte Se. Quiñones,
después de exponer los hechos anteriores, emitió la Opinión del Tribunal.
Considerando que si bien los documentos- presentados por el Pbro. Don Manuel Díaz Cane ja acreditan que Da. Manuela Anguita ha sido declarada responsable al Cabil-do Catedral de un capital á censo de mil tfescientos pesos sobre una casa de su propiedad marcada con el número 35 de la calle del Sol de esta Capital, no son bastantes lia-ra venir en conocimiento de que ese capital de mil tres-cientos pesos sea el mismo reconocido por los esposos Don José Antonio Agrinsones y Da. Josefa Olivo, á favor del Cabildo Eclesiástico, por escritura pública de veinte -y cuatro de Noviembre de mil setecientos noventa y seis, sobre una casa de su propiedad,- de la calle de San Cristó-bal, que. es precisamente el que se pretende trasladar á los libros del Registro moderno, como carga de la casa número 35 de la calle del Sol, de la propiedad de Da. Manuela Anguita; pues ni ésta lo reconoce en sus escritos dirigidos al Cabildo Eclesiástico, ni en las sentencias dic-tadas en el juicio verbal de referencia se aclara nada so-*70bre el particular, tocia vez 'que si en ellas se habla de una escritura de fundación de un censo de $3300, no se describe ésta de manera que pueda venirse en conocimiento de que sea la misma escritura de fundación de los esposos Agrinsones, de donde se deduce, que ni los escritos de Da. Manuela Anguita al Cabildo Eclesiástico, ni la ejecuto-ria ganada por éste en el juicio verbal seguido contra aquélla en cobro de réditos caídos de un capital á censo de mil trescientos pesos, son bastantes para aclarar el punto de la identidad de la casa número 35 de la calle del Sol, de la propiedad de Da. Manuela Anguita, como la misma de la calle de San Cristobal gravada por los espo-sos Agrinsones á la responsabilidad del censo que se pre-tende trasladar á los libros del moderno Registro.
Considerando que mientras ese punto no se aclare con-venientemente, no puede hacerse la traslación del censo como carga de la citada casa número 35 de la calle del Sol, de la propiedad de Da. Manuela Anguita, máxime cuando por ésta no se presta su consentimiento al traslado pro-puesto.
Vista la Real Orden aclaratoria de diez y ocho de Ju-nio de mil ochocientos noventa y cinco.
Se confirma la-nota del Registrador de la Propiedad de esta Capital, denegatoria -de la traslación del censo solicitado por el Pbro. D. Manuel Díaz Cano ja, y con de-volución de los documentos presentados, remítase al Re-gistrador copia certificada de la presente resolución para su conocimiento y demás efectos procedentes.
Jueces concurrentes: Sres. Hernández, Pignoras, Mac Leary y Wolf.